Citation Nr: 0527412	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  98-09 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 17, 1992 
for service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision which denied the veteran's 
claim that, "the decision to grant service connection for 
lumbar laminectomy from January 17, 1992 instead of an 
earlier effective date of August 16, 1963, was clearly and 
unmistakably erroneous."  The veteran appealed, and in 
January 2000, the Board recharacterized and expanded the 
issues on appeal, to include the issue of "entitlement to an 
effective date for service connection for a lumbar spine 
disorder, earlier than January 17, 1992."  The Board 
remanded the claim for additional development.  In December 
2000, the Board denied the claim.  The veteran appealed the 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In June 2002, the parties (the veteran and 
the VA Secretary) filed a joint motion with the Court, 
requesting that the December 2000 Board decision be vacated 
and the case remanded.  In an Order, dated in June 2002, the 
Court granted the motion.  In February 2003, the Board denied 
the claim. The veteran appealed to the Court, and in an 
October 2003 Joint Motion, the parties asked the Court to 
vacate and remand the February 2003 Board decision.  In 
October 2003, the Court granted the Motion.  In June 2004, 
the Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1963, the RO 
denied service connection for a low back disability.  

2.  On January 17, 1992, the RO received the veteran's claim 
for service connection for a lumbar spine disorder.

3.  There was no formal or informal claim for service 
connection for a lumbar spine disorder filed after December 
1963 and prior to January 17, 1992.

CONCLUSION OF LAW

The criteria for an effective date earlier than January 17, 
1992 for the award of service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400(q)(1)(ii) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Background

The veteran asserts that an effective date prior to January 
17, 1992 for service connection for a lumbar spine disorder 
is warranted.  As discussed in detail below, it is argued 
that a number of submissions made to VA prior to the current 
effective date were informal claims for service connection 
which remained open and unadjudicated prior to the effective 
date.  

The relevant facts and adjudicative history of this claim are 
summarized as follows: the veteran's service medical records 
show that between May and June of 1960, he was treated for 
complaints of not being able to move his arms well after his 
reserve parachute opened while he was still inside his plane, 
causing him to be dragged out the door of the aircraft and 
knocking him unconscious.  While on the drop zone he 
complained of neck pain and right arm weakness.  The 
diagnosis was fracture, simple, n.e.c. (not elsewhere 
classified), C-4 on C-5 with minimal subluxation.  Service 
medical records contain no complaints or diagnoses involving 
the low back, with the exception of an August 1961 report 
which noted, "just a trace of joint damage at L4-L5 facet 
interval."  The veteran's separation examination report, 
dated in August 1961, did not note any impairment, injury or 
symptoms involving the low back.  The veteran was separated 
from service in September 1961.  

In December 1961 the RO granted service connection for 
residuals of fracture, C4-C5, evaluated as 20 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In August 
1963, the veteran filed a claim for service connection for a 
low back disability.  In December 1963, the RO denied service 
connection for a lower back disability.  There was no appeal, 
and the RO's decision became final. Id.  

On January 17, 1992, the veteran filed a claim for a low back 
injury.  In March 1994, the RO denied the claim.  In a March 
1995 decision by an RO Hearing Officer, after additional 
evidence was submitted, the claim for service connection was 
reopened and granted.  The RO evaluated the veteran's low 
back disability (characterized as "residuals, lumbar 
laminectomy") as 40 percent disabling, with an effective 
date of January 17, 1992 for service connection, as well as 
the 40 percent rating.  

In 1997, the veteran filed a claim alleging that RO rating 
decisions, dated in December 1961 and December 1963, were 
based on clear and unmistakable error, to the extent that 
they either failed to adjudicate a claim for service 
connection for a low back disorder (i.e., in December 1961), 
or denied service connection for a low back disorder (i.e., 
in December 1963).  In March 1998, the RO denied the claim, 
in which it characterized the issue as whether "the decision 
to grant service connection for lumbar laminectomy from 
January 17, 1992 instead of an earlier effective date of 
August 16, 1963, was clearly and unmistakably erroneous."  
The veteran appealed, and in January 2000, the Board 
recharacterized and expanded the issues on appeal, to include 
the issue of "entitlement to an effective date for service 
connection for a lumbar spine disorder, earlier than January 
17, 1992."  The Board remanded the claim for additional 
development in January 2000, and June 2004.  

In January 2000, the Board denied the claim of CUE in the 
RO's December 1963 decision.  In December 2000, the Board 
denied the claim of CUE in the RO's December 1961 decision.  
There as no appeal to either of these decisions, and they 
became final.  See 38 C.F.R. § 7104(b)( (West 2002).  




Analysis

As an initial matter, given the Board's decisions that the 
RO's December 1961 and December 1963 decisions were not CUE, 
these decisions are final.  Therefore, those decisions cannot 
be reversed or amended, and under no circumstances may the 
effective date be inconsistent with those decisions.  See 38 
C.F.R. § 3.104(a) (a final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105); Lalonde v. West, 12 Vet. App. 
377 (1999) (a claim filed prior to a final denial cannot 
serve as the basis for an earlier effective date).  
Furthermore, the provisions of 38 C.F.R. § 3.400(k) are not 
applicable to determining the appropriate effective date.

The issue in this case is whether there is evidence that 
could be construed as "evincing a belief in entitlement" to 
service connection for a low back disorder, to include 
whether the veteran offered a link between a low back 
disorder and his active service.  See 38 C.F.R. § 3.155(a); 
see also Stewart v. Brown, 10 Vet. App. 15, 18 (1997); 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that 
before an RO can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it, and that the 
mere presence of medical evidence does not establish an 
intent on the part of a claimant to seek service connection 
for a disorder).

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, the RO denied a claim for service connection 
for a low back disability in December 1963.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

On January 17, 1992, the veteran filed an application to 
reopen his claim for service connection for a lumbar spine 
disorder.  This is the current effective date for the award 
of service connection for the veteran's lumbar spine 
disorder.  Review of the claims folder fails to reveal any 
prior communication (i.e., dated after the RO's December 1963 
decision, and prior to January 17, 1992) from the veteran or 
his representative that may be construed as indicating intent 
to seek or apply for service connection for a lumbar spine 
disorder.  Thus, the Board finds no legal basis for awarding 
service connection for a lumbar spine disorder any earlier 
than January 17, 1992.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.1(p), 3.400.

In reaching this decision, the Board has considered the 
arguments that an earlier effective date is warranted because 
one or more of the veteran's letters, collectively dated 
between 1970 and 1990, amount to an informal claim.  
Specifically, the veteran's representative has argued that 
eight statements, dated between September 1970 and November 
1991, were all informal claims for service connection for a 
low back disorder.  

Under 3.155, an informal claim is defined as: 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his 
or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim.  

Determining whether an informal claim has been filed usually 
requires an application of the law--that is, the definition 
of an informal claim found at 38 C.F.R. § 3.155(a)--to the 
facts of a particular case.  Westberry v. West, 12 Vet. App. 
510, 513 (1999).  

The Board finds that there is no communication received from 
the veteran between the RO's December 1963 decision, and 
January 17, 1992, that can reasonably be construed as 
expressing an "intent to apply" to reopen his claim for 
service connection for a lumbar spine disorder.    

In determining his intent, the Board first notes that the 
evidence shows that the veteran knew how to file an 
application, and was familiar with the claims filing 
procedure.  See e.g., Stewart, 10 Vet. App. 15, 19 (1997); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In this 
regard, as previously discussed, the RO granted service 
connection for a cervical spine disorder in December 1961.  
The veteran's "original" claim  for a low back disorder was 
denied by the RO in December 1963.  He had also filed several 
claims for increased ratings for his cervical spine disorder 
prior to January 1992.  Therefore, prior to January 1992, he 
had filed a number of claims for service connection (to 
include a claim for dental treatment) and increased ratings.  
See RO rating decisions, dated in December 1966, October 
1970, March 1982, November 1984,  March 1987, and August 
1991.  He had appealed two of these claims to the Board, 
which were denied by the Board in October 1963, and September 
1989.  He appealed the Board's September 1989 decision to the 
Court, which denied his claim in July 1991.  This evidence 
indicates that the veteran understood the claims filing 
process.  Id.

The veteran's representative argues that statements, dated 
September 14, 1970, February 10, 1982, October 17, 1984, 
December 12, 1986, June 29, 1987, March 21, 1989, January 14, 
1991, and November 19, 1991, are all informal claims for 
service connection for a low back disorder.  See veteran's 
representative's statement, received in August 2004.  

These statements, and the RO's associated rating decisions, 
are summarized as follows:

On September 14, 1970, the veteran filed a claim, stating, 
"I am service connected 20% for neck and back injuries.  I 
request that my disability be rerated based on the O.P 
(outpatient) treatment records at VA Hosp. B'ham (Birmingham) 
Al. (Alabama) and V.A. Hosp Newark, N.J."  

In a rating decision, dated in October 1970, the RO denied 
the veteran's claim for an increased rating.  

In a statement dated February 10, 1982 (received by VA on 
February 11, 1982), the veteran wrote, "Request that my 
service connected neck and back conditions be reopened for 
increased compensation based on outpatient records at VAMC, 
B'ham, Alabama."  

In a rating decision, dated in March 1982, the RO denied the 
veteran's claim for an increased rating.  

In a statement, dated October 17, 1984 (received by VA on 
October 19, 1984), the veteran wrote, "I am s/c (service-
connected) neck and back injury.  I request a reevaluation of 
my s/c conditions based on the O.P.T. records at VAMC B'ham 
Al."  

In a rating decision, dated in November 1984, the RO denied 
the veteran's claim for an increased rating.  

In a statement, dated December 12, 1986 (received by VA on 
December 15, 1986), the veteran wrote, "I am writing in 
reference to a increase in my service connected disability."  
The veteran then identified two private health care 
providers, and stated, "I[n] reference to a job that I was 
turned down at the post office.  I do have a lot of neck and 
back pain.  I would like to review my VA claim with the VA 
office."  

In a statement, dated June 29, 1987 (received by VA on 
January 29, 1988), the veteran wrote, in pertinent part, "I 
am presently rated 20% for a neck injury which incurred while 
I was in-service.  I have applied for a job with the United 
States Postal Service, and I was turned down because of my 
service connected injury.  I would like to request an 
increase in this service connected disability, because I am 
experiencing trouble lifting and having much pain in the back 
area.  I have been treated by Dr. Lawrence J. Lemak and a 
copy of the statement concerning my neck and back problems in 
enclosed."

In a rating decision, dated in June 1988, the RO denied the 
veteran's claim for an increased rating.  In January 1989, 
the veteran filed a notice of disagreement, and a statement 
of the case was issued in February 1989.  In a VA Form 9, 
dated March 21, 1989 (received by VA on March 30, 1989), the 
veteran wrote, in pertinent part, "I would like the Board of 
Veterans Appeals to review my case for possible increased 
disability.  I think that what you fail to realize is that my 
back hurts worse at certain times."  The veteran thus 
perfected his appeal, and in September 1989, the Board denied 
the claim.

In a statement, dated January 10, 1991 (received by VA on 
January 14, 1991), the veteran wrote, in pertinent part:

I am presently rated 20% for my service 
connected neck and back injury.  I would 
like to report that I have undergone 
surgery on my neck on December 14, 1990, 
due to the service connected neck injury.  
I would like to request that you please 
obtain these medical records and review 
them and consider me for an increased 
evaluation.  I have attached three 
releases for my private physician's 
records and also the records from the 
hospital.  

I would also like to report that I will 
undergo surgery on my back due to my 
service connected back injury as soon as 
I recover from the neck injury, which 
will be approximately 6-8 weeks from now.

Your consideration in this matter is much 
appreciated. 

P.S. I have been off from work because of 
these injuries since January 1990.  
Please also take this into consideration 
when considering my claim.  

In a rating decision, dated in August 1991, the RO granted a 
temporary total rating from December 1990 to January 31, 
1991.  See 38 C.F.R. § 4.30.  The rating decision indicated 
that his 20 percent rating was to resume on February 1, 1991.  
However, this was subject to a deferred decision, and the 
decision indicated that the veteran was to be afforded an 
examination to determine his correct rating.  The veteran was 
subsequently afforded an examination, and in November 1991, 
the RO increased the veteran's rating for his service-
connected cervical spine injury to 30 percent.  

In a notice of disagreement, dated November 18, 1991 
(received by VA on November 21, 1991), the veteran stated, 
"I am writing to disagree with your decision to me dated 
November 7, 1991 which increased my service connected 
evaluation for my cervical spine condition to 30%.  I feel 
that my condition is now severe enough to command a total 
evaluation.  I wish to appeal your decision to the Board of 
Veterans Appeals.   Please be advised that my back condition 
began to effect [sic] my ability to work during 1982, and I 
have been unable to do any type of work since August 1991."  

The Board finds that an informal claim to reopen a claim for 
service connection for a low back disorder was not filed at 
any time prior to January 17, 1992.  When read in context, it 
appears that the veteran often used the phrase "neck and 
back" to refer to his service-connected cervical spine 
condition.  The fact that he did this in several statements 
over a 21-year period is not, without more, sufficient to 
show an intent to file an application to reopen a claim for 
service connection for a lumbar spine disorder.  In this 
case, the statements cited by the veteran's representative 
all show that he either explicitly or implicitly requested an 
increased rating.  None of these statements cited to, or were 
accompanied by, any competent evidence of a link between a 
low back disorder and his active service.  Stewart; Brannon.  
Therefore, none of these letters were accompanied by evidence 
sufficient to generate a new and material analysis.  

The Board further notes that in each case, the RO interpreted 
the claim to be an increased rating claim, and that the RO's 
subsequent decision on the increased rating claim was either 
not appealed, or affirmed by the Board or the CAVC.  Finally, 
the Board notes that the veteran's March 1989 statement was 
in the form of an appeal to a June 1988 RO decision, and his 
November 1991 statement was in the form of a notice of 
disagreement to a November 1991 RO decision.  The Board 
therefore finds that, when read in context, none of these 
statements can reasonably be construed as expressing an 
"intent to apply" for service connection for a lumbar spine 
disorder.  

As a final  matter, the veteran and his representative appear 
to be asserting that records of treatment mentioning the 
lumbar spine, dated between 1961 and 1991, may constitute an 
informal claim pursuant to 38 C.F.R. § 3.157, and that the 
appellant raised the issue of a reopened claim for a lumbar 
spine disorder during his May 1989 hearing.  See appellant's 
brief, dated in January 2002.  With regard to his May 1989 
hearing, a review of the hearing transcript shows that the 
veteran testified that he had "back" symptoms since his 
service, to include "back pain that goes down my leg and all 
across the lower part of my back."  However, the hearing 
officer clearly stated that "the issue is entitlement to an 
increased evaluation for the veteran's service-connected 
residuals fracture, cervical spine."  There is nothing in 
this transcript which expresses an "intent to apply" to 
reopen his claim for service connection for a lumbar spine 
disorder.  With regard to 38 C.F.R. § 3.157, that regulation 
first restates the general principle that the effective date 
of compensation will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.157(a).  Thereafter, it specifically provides that, once 
a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of one of the specified types of evidence will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital. 38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  When medical evidence is from a private 
physician, the effective date of the claim will be the date 
of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

The Board finds that 38 C.F.R. § 3.157 does not provide a 
legal basis for an earlier effective date.  Under 38 C.F.R. § 
3.157, medical evidence may constitute an informal claim once 
a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree.  
38 C.F.R. § 3.157(b).  In this case, prior to the March 1995 
decision that granted service connection for a lumbar spine 
disorder, the RO never disallowed compensation for a lumbar 
spine disorder because it was not compensable in degree.  
Given the foregoing, the mere receipt of VA or non-VA medical 
records related to treatment for a lumbar spine disorder 
could not be construed as an informal claim under 38 C.F.R. § 
3.157.  LaLonde; Brannon.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than January 17, 1992 for service connection for a lumbar 
spine disorder.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in August 
2004 and February 2005, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  She was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  In this 
regard, in a statement, received in March 2005, the veteran's 
representative stated that records from Dr. Lemack, Dr. 
Morgan, and the Alabama Sports Medicine and Orthopedic 
Center, were all unavailable and unnecessary to adjudicate 
the claim.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  This is a claim for 
an earlier effective date for service connection, which is 
primarily based on the date of receipt of the claim.  See 
38 C.F.R. § 3.400.  In this case, there is no indication or 
allegation of an informal or formal claim which was 
submitted, but is not in the record.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  




ORDER

An effective date earlier than January 17, 1992 for the award 
of service connection for a lumbar spine disorder is denied.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


